ROGERS, Circuit Judge,
Concurring.
I agree substantially with the majority. In particular, I agree that the January 6 and January 8 statements by Kalellis, neither of which contains an allegation of “fraud,” have not been shown to constitute defamation per se, nor do they sufficiently imply a crime so as to amount to defamation per se. While the January 6 statement indicates that Nehls solicited funds from local businesses without authority on behalf of the college, and even the college does not contend that Nehls did that, such activity is not the same as larceny by false pretenses, and was not stated to be “fraud.”
I write separately to add the following qualifications. It is true that the 1991 Barker press release referred to “Mr. Nehls’ fraudulent actions.” J.A. 383. Nehls argues that the January 8 statement passed on to Tanenhaus (the reporter for Vanity Fair) parts of the Barker press release. It is not necessary to decide whether the Barker press release could be considered defamatory per se, because the Barker press release was made more than the statute of limitations period before suit, and the January 8 statement did not pass on the reference to “fraudulent actions.”
*993It is also true that the Vanity Fair article used the word “defrauded” and Nehls argues that the Vanity Fair statement resulted from the January 6 and 8 statements. It is also unnecessary to decide whether the Vanity Fair statement could be considered defamatory per se, because Nehls did not sue Vanity Fair, and the “defrauded” component of the Vanity Fair article was not the natural and probable result of the January 6 or 8 statements. See Tumbarella v. Kroger Co., 85 Mich.App. 482, 271 N.W.2d 284, 290 (1978).
With these understandings, I concur in the majority opinion.